Citation Nr: 0807020	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-35 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition of higher rate of payment for the 
graduate course work completed between February 1, 2005 and 
July 31, 2005.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 until 
September 2000.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   


The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran has been approved to receive educational 
benefits.  Currently, he is pursuing teacher certification 
via a graduate program offered by WGU.   The matter at issue 
concerns the rate of payment for the period between February 
1, 2005 and July 1, 2005. 

Specifically, April 2005 documentation from WGU to VA 
certified that the veteran would complete 12 credit hours 
during this period and would be "full time".  Subsequently, 
in August 2005, WGU provided VA with an amended statement 
which showed that the veteran had completed 6 of 12 units.  
As per the standard set out in 38 C.F.R. § 21.4270, the 
veteran's rate of compensation was reduced from full-time to 
"less than 1/2 , more than 1/4 time."  [The basic formula 
contained in the regulation specifies that 3/4 time for 
graduate course work is defined as "10 through 13 semester 
hours or as certified by the responsible official of the 
school."  Completion of 7 credit hours normally corresponds 
to a 1/2 time rate.  See 38 C.F.R. § 21.4270 (2007).]    

In essence, the veteran contends that WGU teaches in units, 
not credit hours, and that 8 WGU units are the equivalent of 
12 credit hours (that is, a full-time graduate course of 
study).  

In the case of an institution such as WGU which calculates 
credits based on an alternative to standard credit hours, the 
veteran's attendance status is dependent upon the 
certification of the school official.  See 38 C.F.R. 
§ 21.4270, note 2 (2007).   Under the language of the 
regulation, VA is bound by the determination of the 
certifying official from the school.  

The Board believes that the veteran should be given the 
opportunity to obtain a corrected statement from WGU.  The 
Board further believes that the veteran must be specifically 
advised in writing of the need to obtain corrected 
documentation from WGU.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following action:

VBA must contact the veteran in writing in 
order to notify him that he needs to 
obtain and submit to VA a corrected 
statement from WGU concerning his 
completion of units and/or credit hours 
for the period between February 1, 2005 
and July 1, 2005.   

The veteran must be given a reasonable 
amount of time, not less than 60 days, to 
supply this documentation from WGU to VA.  
In the event that no documentation is 
forthcoming, the matter should be returned 
to the Board.  

If corrected documentation is provided, 
VBA should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
then the matter should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is currently unrepresented.  The Board wishes to 
remind the veteran that he has the right to obtain 
representation, including from a veteran's service 
organization, in order to assist him with his claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



